        Case 3:16-cr-00238-SRU Document 344 Filed 11/12/19 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


UNITED STATES OF AMERICA                                         : No. 3:16-cr-00238 (SRU)
             Vs.
LUCILO CABRERA                                                   : November 12, 2019


                    MOTION TO CONTINUE SCHEDULING ORDER
                              NUNC PROTUNC


       The Defendant, LUCILO CABRERA, acting herein by his undersigned Counsel, hereby

moves the Court to continue that part of the cun-ent Scheduling order which called for Objections

to the Presentence Report to be filed by November 11, 2019 so that the required filing date may be

advanced to November 12, 2019.

                                             RESPECTFULLY SUBMITTED
                                             LUCILO CABRERA


                                             BY
                                              C. Thomas Furniss
                                              Fed Bar No. ct00028
                                              248 Hudson St.
                                              Hartford CT 06106

                                               (860) 527-2245
                                               cthomasfurrniss@gmail. corn



                              CERTIFICATION

       I hereby certify that the foregoing was filed electronically on this 12 0' of November, 2019.
